DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 November 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 60-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0322050 to Marette et al. (Marette hereinafter) in view of DE 102009022859 to Funk (Funk) and US Patent 5,291,842 to Sallstrom et al. (Sallstrom hereinafter).
Regarding claim 60, Marette teaches a high-pressure, high power, reciprocating positive displacement pumping system (see Fig. in particular 16B) comprising a pump (10) having a plunger (4136), a fluid end block assembly (4012), a fluid end block (4010), a suction port (4018), a discharge port (4022), a fluid chamber (4020), an open end portion (4014 on the top/right of Fig. 16B, i.e. through hole closed by plug 4160), an interior surface (in contact with O-rings 4152), and a fluid cover including a body (4142, 4160) having a first portion (4142) and a second portion (4160).   Marette further teaches that the first portion has an outer surface that is generally cylindrical, of a first outer diameter, and which extends from an end of the first portion toward the second portion, and that the second portion (4160) has a second diameter greater than the first and a threaded portion (engaging 4144).  Finally, Marette teaches first and second (top most two of 4152) seal members arranged in annular grooves.  
Marette does not teach that the first seal is positioned on a uniformly cylindrical surface which is spaced from the inner cylindrical wall of the open end.  Funk teaches another plug coupling between a bore (of 2) and a cylindrical object, in particular teaching a sealing ring (26) which is placed between a bore member (2) and the inserted plug (1) at a location (18/27) where the plug is radially spaced from the bore.  Funk teaches that this arrangement provides a sealing connection between the plug and bore without damaging the sealing ring (see attached translation, page 4, third paragraph).  It would therefore have been obvious to provide a cylindrical surface of the fluid cover that is spaced from the inner cylindrical wall and providing a ring therebetween so as to seal the fluid cover without damaging the sealing rings.
Marette further does not teach that the first and second portions form a monolithic body, or a chamfered interior surface engaged by the second sealing member.  Sallstrom teaches another high-pressure, high power, reciprocating positive displacement fluid pumping system (10), the system comprising a high-pressure, high power, reciprocating positive displacement pump (42), a fluid end block assembly (43, 70), a fluid cover (70) including a monolithic body (70) including a first portion (79) and a second portion (below 73 in Fig. 8), and an interior chamfered surface (174).  Sallstrom also teaches that a monolithic fluid plug is advantageously low in number of parts and of lower stress on threaded portions thereof (col. 4, ln. 20-26).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the first and second portions of Marette into a single monolithic body in order to simplify the apparatus and reduce operational stresses, and further to provide an internal chamfered surface to engage the second seal member of Marette without damaging it (Sallstrom, col. 8, ln. 35-38), both as taught by Sallstrom.
Regarding claim 61, Marette teaches that the at least one first sealing member (4152) is provided between a distally inserted end of the first portion, while Sallstrom teaches a seal (72) at the flange portion (73). 
Regarding claim 62, Sallstrom teaches a threaded interior surface (172) which engages the threaded portion (71) of the cover as well as a tool engagement feature (75).
Regarding claims 63 and 65, Sallstrom teaches engagement with the chamfered surface (tantamount to extension beyond the groove) and a liquid tight seal (col. 8, ln. 38-45) as well as substantial filling of the space (Fig. 8).
Regarding claim 64, Sallstrom teaches seating abutment between the plug (at 73) and bore (at 173). 
Regarding claim 66, Sallstrom teaches an O-ring (72).

Response to Arguments
Applicant's arguments filed 1 November 2022 have been fully considered but they are not persuasive.
With respect to applicant’s arguments regarding the Bayyouk and Marette references, the argued limitations are taught by the newly provided reference of Funk and are therefore substantially moot.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        18 November 2022